        Case 3:20-cv-01200-WHO Document 18 Filed 04/29/20 Page 1 of 2

                   UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE NINTH CIRCUIT
                                                                       APR 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 ELEN MEDER and WALTER                           No. 20-15716
 MEDER,
                                                 D.C. No. 3:20-cv-01200-WHO
               Plaintiffs - Appellants,
                                                 U.S. District Court for Northern
   v.                                            California, San Francisco

 CITY AND COUNTY OF SAN                          REFERRAL NOTICE
 FRANCISCO, HUMAN SERVICE
 AGENCY,

               Defendant - Appellee.



This matter is referred to the district court for the limited purpose of determining
whether in forma pauperis status should continue for this appeal or whether the
appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also
Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of
forma pauperis status is appropriate where district court finds the appeal to be
frivolous).

If the district court elects to revoke in forma pauperis status, the district court is
requested to notify this court and the parties of such determination within 21 days
of the date of this referral. If the district court does not revoke in forma pauperis
status, such status will continue automatically for this appeal pursuant to Fed. R.
App. P. 24(a).

This referral shall not affect the briefing schedule previously established by this
court.
Case 3:20-cv-01200-WHO Document 18 Filed 04/29/20 Page 2 of 2

                                  FOR THE COURT:

                                  MOLLY C. DWYER
                                  CLERK OF COURT

                                  By: Cyntharee K. Powells
                                  Deputy Clerk
                                  Ninth Circuit Rule 27-7
